Citation Nr: 1103732	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-39 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for frozen 
feet residuals of the right foot, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased disability evaluation for frozen 
feet residuals of the left foot, currently evaluated as 20 
percent disabling. 

3.  Entitlement to a temporary total evaluation for frozen feet 
residuals.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 
1974, from July 1974 to July 1976, and from November 1990 to 
April 1991. 

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Decatur, Georgia (RO).

In October 2010, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge at the RO in 
Atlanta, Georgia.  A copy of the transcript of the hearing has 
been associated with the claims file.

For the reasons set forth below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to adjudicate the 
issues on appeal.  

The Board notes that, in essence, the Veteran has reported a 
worsening of symptoms associated with the service connected 
frozen feet residuals since the time of his most recent VA 
examination of these disorders in January 2007.  More 
specifically, the Veteran has indicated foot aches and pain, 
numbness, discoloration of the toe nails, and difficulty 
ambulating.  Indeed, treatment records, to include a January 2009 
podiatry note, show ongoing treatment for painful feet with 
discoloration and numbness.  Notably, the Veteran indicated that 
his disabilities interfere with his ability to work.

In this regard, the Board notes that the January 2007 VA 
examination of the Veteran's disabilities was conducted 
approximately four years ago and does not contemplate his current 
complaints with regard to his foot disabilities.  Moreover, the 
Board notes that the VA examination does not contemplate the most 
recent treatment records which have been added to the claims file 
since that time.  Therefore, the Board finds a current VA 
examination necessary in order to determine the Veteran's 
complete disability picture.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994) (holding that, when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate).  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in the 
relevant diagnostic code(s).  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the criteria 
on the basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  See also Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is, instead, bound by the medical 
evidence of record on these matters).  

With regard to the Veteran's claim for a temporary total 
disability evaluation for the service-connected foot 
disabilities, the claim was denied in March 2005.  In July 2005, 
the Veteran filed a timely notice of disagreement wherein he 
expressed a desire to appeal the RO's decision.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2010).  Thereafter, the RO issued a 
statement of the case and subsequent, supplemental statements of 
the case pertaining to the Veteran's claims for increased ratings 
for his service-connected frozen feet residuals.  However, the RO 
failed to issue a statement of the case pertaining specifically 
to the Veteran's claim for a temporary total disability rating.  
[In this regard, the Board acknowledges that the analysis portion 
of the statement of the case and supplemental statements of the 
case referenced the pertinent regulations governing a temporary 
total disability evaluation and provided discussion of why the 
Veteran was ineligible for such an evaluation.  However, those 
documents did not set forth the regulations for a temporary total 
disability rating, nor did they acknowledge the issue as being 
separate and on appeal.]  Consequently, the Board must remand 
this issue for the RO to issue a statement of the case and to 
give the Veteran an opportunity to perfect an appeal of such 
issue by submitting a timely substantive appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

As this case is being remanded, the RO/AMC should obtain any 
outstanding, pertinent treatment records from the Dublin, Georgia 
VA Medical Center (VAMC).  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release 
of information forms where necessary, obtain, 
and associate with the claims folder, any 
recent, relevant treatment records not yet 
associated with the claims files.  The Board 
is particularly interested in any outstanding 
pertinent treatment records from the VAMC in 
Dublin, GA since May 2010 and from Dr. John 
Glenn in Eastman, GA since January 2010.  If 
these records cannot be located, it should be 
so stated.

2.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and extent of the service-connected 
frozen feet residuals of the right and left 
feet.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  Any 
testing deemed necessary, including X-rays, 
should be performed.  All pertinent symptoms 
should be annotated in the examination 
report(s).  

The examiner should provide a discussion of 
all symptoms associated with the 
service-connected frozen feet residuals.  The 
examiner should note whether the Veteran's 
cold injury residuals include arthralgia or 
other pain, numbness, or cold sensitivity, 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

The examiner should also address the impact of 
the service-connected frozen feet residuals on 
the Veteran's occupational functioning 
(regardless of his age).

If the examiner is unable to comment on any of 
the above questions, he or she should so 
indicate and explain why.  A complete 
rationale for all opinions expressed must be 
provided.  

3.  Following completion of the foregoing, the 
RO/AMC must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the RO/AMC should determine 
whether the examiner(s) has responded to all 
questions posed.  If not, the report(s) must 
be returned for corrective action.  38 C.F.R. 
§ 4.2 (2010).

4.  Then, the RO/AMC should readjudicate the 
two increased rating issues (regarding the 
service-connected frozen feet residuals) that 
are on appeal, based on all the evidence of 
record, including any additional information 
obtained as a result of this Remand, and all 
governing legal authority.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

5.  With regard to the Veteran's claim for a 
temporary total disability evaluation, the 
RO/AMC should issue a statement of the case 
(SOC).  The Veteran should be notified that, 
if he wants to appeal, he has to submit a 
substantive appeal within 60 days of the SOC.  
If, and only if, the Veteran completes his 
appeal by filing a timely substantive appeal 
on this issue should this claim be returned to 
the Board.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

